ALLOWABILITY NOTICE
Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 11/04/2020 and 12/31/2020 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
Terminal Disclaimer 
The Terminal Disclaimer fled on 11/20/2020 has been approved and thus the Double Patenting Rejections are withdrawn.  
	
Reasons for Allowance
Claims 1-10 are allowed. The prior art does not teach or fairly suggest the method of claim 1 to enhancing the linear growth of pre-pubertal subjects of ages 3-9 of short stature by administering the supplement of claim 1, wherein the pre- pubertal subject height is below the 10th percentile as measurable according to growth charts of the Centers for Disease Control and Prevention (CDC) and wherein the pre- pubertal human subject does not have a gastrointestinal disease, malabsorption or is not under chronic medical treatment, wherein the growth rate is enhanced by 0.5 - 3.0 cm per year relative to the expected growth rate. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH ALAWADI/           Primary Examiner, Art Unit 1619